UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 26, 2009 Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 1101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230-425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth in Item 2.03 below regarding the Rodman & Renshaw AgentAgreement is hereby incorporated by reference in its entirety. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On October 26, 2009, Atlas Mining Company (the “Company”) entered into agreements with accredited investors to sell to such investors 10% PIK Election Convertible Notes due 2018 in the aggregate principal amount of $2,000,000 (the “October Notes”),and to enter into a Registration Rights Agreement in connection with the shares of common stock to be issued upon conversion of such mandatorily convertible October Notes. The October Notes will be are part of the Series 10% PIK –Election Convertible Notes due 2018 (the “Series”). The principal under the October Notes will be due December 15, 2018 subject to earlier acceleration or conversion of the October Notes as described below. The October Notes will bear interest at the rate of 10% per annum payable (including by issuance of additional in-kind notes) semi-annually in arrears on June 15 and December 15 of each year commencing December 15, 2009. The October Notes will be convertible at the option of the noteholder at any time there is sufficient authorized unissued common stock of the Company available for conversion of the Series (including those previously issued notes in the Series). The October Notes will be mandatorily convertible when (i) sufficient common stock is available for conversion of all the notes in the Series, (ii) the average closing bid price or market price of Company common stock for the preceding 5 trading days is above the Strike Price (as defined below), and (iii) a registration statement is effective and available for resale of all of the converted shares or the noteholder may sell such shares under Rule 144 under the Securities Act.The number of shares issued on conversion of the October Notes will be derived by dividing the principal and accrued interest on the October Notes by $1.00 (the “Strike Price”). The Strike Price will be subject to adjustment in the event of a dividend or distribution on Company’ common stock in shares of common stock, subdivision or combination of Company outstanding common stock, or reclassification of Company’s outstanding common stock.The noteholders may accelerate the entire amount due under the October Notes upon the occurrence of certain events of default.
